Citation Nr: 0533995	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  99-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.  This claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The appeal was 
previously remanded in February 2001 and in September 2003.  
The claim returns to the Board following additional 
development.

The veteran requested a Travel Board hearing.  The requested 
Travel Board hearing was held before the undersigned Veterans 
Law Judge at the RO in March 2000.


FINDINGS OF FACT

1.  An episode of acute back strain was treated during the 
veteran's service, in April 1956, but that back strain 
resolved, as the service medical records establish that the 
veteran was not treated thereafter for any back disorder 
prior to his December 1956 service discharge.

2.  The service medical records establish that the veteran 
did not undergo surgical treatment of a disorder of the spine 
in 1954 or 1955, although a pilonidal cyst was drained in 
April 1955.  


CONCLUSION OF LAW

The criteria for an award of service connection for a low 
back disorder, to include post-operative residuals of a back 
disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he underwent surgical treatment of 
a back disorder in-service and that he is entitled to service 
connection for the post-operative residuals of that back 
disorder.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  At the time of the issuance of the initial rating 
decision in this case, in 1999, the VCAA had not yet been 
enacted.  The veteran was not, therefore, notified about the 
enactment of the VCAA, or about the provisions of that act, 
until the discussion in the Board's February 2001 Remand.  

Based on the veteran's testimony at his March 2000 personal 
hearing, and the statements received from Dr. Hunter 
following the Board's August 1993 denial of service 
connection for postoperative residuals, laminectomy, the 
Board, by a decision issued in February 2001, reopened the 
claim for service connection for a back disorder and remanded 
the claim for further development.  The Board afforded the 
veteran an opportunity to provide the approximate date and 
facility or location at which and in service spinal surgery 
was performed.  In addition, further treatment reports from 
Dr. Hunter were to be requested, and the veteran was to be 
afforded VA examination.  By a letter issued to Dr. Hunter in 
January 2002, the RO requested that Dr. Hunter provide all 
copies of actual treatment records for the veteran.  By a 
response submitted in February 2002, Dr. Hunter stated that 
there were no additional treatment records.  

The veteran clearly understood the information provided by 
the Board's February 2001 discussion, as reflected in a 
February 2001 written communication in which the veteran 
stated that he was waiting to hear from the RO as to the 
development of the claim directed in the BVA Remand.

Among the actions undertaken, the RO requested that the 
National Personnel Records Center (NPRC) search for the 
veteran's records.  NPRC responded that the veteran's service 
medical records had been furnished in November 1971.  

The Board again Remanded the claim in September 2003 
following the decision in Disabled American Veterans, et. al. 
v. Secretary of Department of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  By a letter issued in April 
2004, the veteran was specifically advised of the actions 
being taken to develop his claim, the evidence missing which 
would substantiate the claim, and the criteria for service 
connection.  The letter identified types of evidence which 
might assist the veteran to substantiate the claim, and the 
veteran was specifically advised that it was his 
responsibility to identify or submit evidence to support the 
claim.  

The veteran submitted additional statements, but the 
additional evidence provided duplicated evidence already of 
record.  Active duty inpatient records were again sought, but 
no records were located, according to a response from NPRC 
received in April 2004.  In October 2004, a negative response 
to the request for Surgeon General's Office records was 
received.  

By the supplemental statement of the case (SSOC) issued in 
June 2005, the veteran was provided the complete text of 
38 C.F.R. § 3.159, as revised to incorporate and implement 
the VCAA.  

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, by virtue 
of the rating decisions on appeal and the statements of the 
case (SOCs), he was provided with specific information as to 
why these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the SOCs.  

Through the multiple notices provided to the appellant, 
including the discussion in the Board's February 2001 
decision and remand and in the September 2003 Remand, the 
veteran has been fully informed of the evidence required to 
substantiate the claim.  The notices provided to the veteran 
have fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Accordingly, the Board finds that any defect with 
respect to the content of the VCAA notice provided prior to 
the initial adjudication was harmless error.  

The veteran has been provided with numerous opportunities to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has been afforded 
additional VA examination, most recently in May 2002, and 
additional requests for service medical records and SGO 
records.  Additional clinical records of the veteran's 
treatment proximate to service have been requested, and the 
veteran's treating physician, Dr. Hunter, has responded that 
there are no additional records.  The duty to assist the 
veteran to develop evidence has been met.  
      
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Both the duty to assist the 
veteran and the duty to notify the veteran have been met.  
Given the lengthy pendency of this claim, the actual notices 
to the veteran of the VCAA prior to the final notice 
complying with the VCAA in June 2005, and the veteran's 
numerous opportunities to submit evidence and argument, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Law and regulations applicable to a claim of entitlement to 
service connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis and organic 
disease of the nervous system, may be presumed to have been 
incurred during service if the chronic disorder becomes 
disabling to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

Factual background and analysis

The veteran contends that service medical records which would 
substantiate his claim that he had a back disorder in 
service, and underwent surgical treatment of a spinal 
disorder in service, are missing.  He suggests that a fire at 
the National Personnel Records Center (NPRC) which occurred 
in 1973 destroyed those records.  However, the claims files 
reveal that the veteran's service medical records were 
initially obtained and associated with the claims file in 
1959, many years prior to the 1973 fire at NPRC.

The records of the veteran's service obtained in 1959 reflect 
that he was examined in August 1954, and found physically 
qualified for sea or field duty.  He sought treatment for a 
stomach ailment with diarrhea in early November 1954.  He 
also received influenza vaccine in November 1954.  He had a 
dental examination in December 1954.  There are no entries in 
the service medical records reflecting clinical treatment in 
January 1955.  In February 1955, the veteran was seen seven 
times for medical treatment for a variety of complaints.  He 
was treated for gastrointestinal complaints in late March 
1955 and again in early April 1955, and had another medical 
visit a few days later in April 1955.  

The clinical records reflect that, in early April 1955, the 
veteran complained of coccygeal pain.  There was marked pain 
at the superior aspect of the sacrum.  In mid-April 1955, the 
veteran sought treatment for pain over the coccyx.  The 
initial impression was that there was no evidence of a 
pilonidal cyst.  And "old history" of previous backache of 
relatively brief duration was noted.  The veteran was seen 
again, three days later, and warm moist heat was applied, 
using a heat lamp, on each of three successive days.  Despite 
this treatment, the veteran required hospitalization in April 
1955.  An April 1955 hospitalization admission note reflects 
that the veteran had developed pain and tenderness in his 
"tail bone" seven days prior to the admission, and the pain 
gradually increased in severity in spite of treatment with 
moist heat.  Radiologic examination revealed no bony 
abnormality.  Incision and drainage (I &D) of a pilonidal 
cyst released 15-20 ccs of pus.  A Vaseline pack was 
inserted.  The veteran was discharged to duty in late April 
1955.

There are no medical treatment entries in May 1955 or June 
1955.  The veteran was treated for an injury to the little 
finger, right hand, in July 1955, and for a heat rash in 
August 1955.  In September 1955, the veteran received 
antimalarial treatment.    There are no entries for October 
1955.  In November 1955 and January 1956, the veteran was 
treated for stomach pain.  The veteran was treated for 
"tonsillitis" in February 1956 and for a sore throat in 
April 1956.  He was treated for "back strain" on one 
occasion in April 1956, and diathermy (warm, moist heat) was 
applied.  Entries in May 1956, July 1956, and October 1956 
reflect that the veteran was treated for tonsil problems, 
herpes "cold sores," and a sore throat.  The veteran was seen 
for dental treatment in August 1956.  There are four entries 
reflecting that the veteran sought medical treatment at 
various times in November 1956.  The veteran was discharged 
in December 1956.  

The veteran's service separation examination, conducted in 
December 1956, reflects that the veteran's "spine, other 
musculoskeletal" system was described as normal.  The 
clinical evaluation disclosed that the veteran had 
"identifying body marks, scars, and tattoos," but there was 
no specific description of the identifying mark(s) noted.  

The Board has considered the veteran's contention, expressed 
in his September 2002 statement and in his March 2000 
testimony before the undersigned Veterans Law Judge, that he 
was "operated on in Korea at the K-3 Air Strip in late [19]54 
or early [19]55."  However, a detailed review of the service 
medical records establishes that there are entries of record 
for November 1954, December 1954, February 1955, March 1955, 
and April 1955.  The notations in these months affirmatively 
establish that the veteran remained on duty and that no back 
disorder was diagnosed and that no surgical procedure was 
performed, other than incision and drainage of a pilonidal 
cyst in April 1955.

The Board notes that there are no entries which reflect the 
veteran's health or duty status for the month of January 
1955.  However, the entries in the following three months, 
February 1955, March 1955, and April 1955, are entirely 
devoid of any reference to a hospitalization, a surgery, or 
medical follow-up of a hospitalization or surgery.  The Board 
finds that the complete lack of any references, in the 
clinical records from February 1955 through April 1955, 
including a hospitalization in April 1955, to diagnosis of a 
back or spinal disorder or hospitalization or surgery for 
treatment of a back disorder in late 1954 or early 1955, is 
persuasive evidence that the veteran was not treated for a 
back or spinal disorder, nor did he undergo surgical 
treatment for a back or spinal disorder in January 1955.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

In particular, the Board notes that the April 1955 radiologic 
examination of the back disclosed no abnormality.  The Board 
finds this radiologic examination report persuasive evidence 
that, if the veteran had a diagnosed back disorder in service 
prior to April 1955, it did not involve abnormality of the 
spine.  

Moreover, there is no reference to any prior treatment that 
the veteran had for a back disorder or a spinal disorder in 
the clinical notations reflecting that the veteran was 
treated for "back strain" in April 1956, as would be expected 
if the veteran had undergone a back surgery during service.  
The veteran's service separation examination is likewise 
devoid of any evidence that the veteran underwent surgical 
treatment of a back disorder in service.  

The veteran's service medical records for most months during 
his service are sufficient to establish that the veteran did 
not undergo any surgery during that month, other than 
incision and drainage of a pilonidal cyst in April 1955.  The 
evidence provided by the veteran's service medical records is 
so nearly continuous that it establishes persuasively and by 
a preponderance of the evidence that the veteran's service 
medical records are complete and that no records of surgical 
treatment in service are missing.

In May 1957, a few months following the veteran's December 
1956 service separation, a medical statement was sent from 
Thomas J. Holbrook, M.D., to Dr. Jack W. Hunter.  That 
statement reflects that Dr. Holbrook examined the veteran in 
April 1957.  At that time, the veteran complained of 
intermittent numbness of the left index finger of about three 
months' duration, with numbness in the right index finger.  
He also reported pain in the thumb, index and ring fingers 
bilaterally for two months.  Symptoms were aggravated by 
elevation of the hands or arms.  The veteran also complained 
of lack of energy and vitality and general sleepiness.  There 
was no disturbance in circulation or neurologic deficit in 
the hands on objective examination.  Dr. Holbrook concluded 
that he was unable to satisfactorily account for the 
veteran's complaints.  He recommended radiologic examination 
of the cervical spine.  

Dr. Holbrook's May 1957 statement is devoid of any evidence 
that the veteran provided a history of a back disorder in 
service or surgical treatment of a spinal disorder.  It 
appears to the Board that it would have been adverse to the 
veteran's interest in adequate medical treatment in April 
1957 to fail to disclose that he had undergone surgical 
treatment of a spinal disorder in service if such treatment 
had been rendered.  

Dr. Holbrook specifically noted that the veteran reported 
frontal headache and low backache with pain under the ribs on 
the right side of approximately 2 months' duration.  As Dr. 
Holbrook was a specialist in neurologic surgery, the Board 
finds that this statement is persuasive evidence that the 
veteran did not undergo spinal surgery in service and did not 
present with a history or complaints of low back pain or 
symptoms consistent with an injury requiring spinal surgery 
in service.  The Board concludes that Dr. Holbrook's May 1957 
medical statement is unfavorable to the veteran's claim for 
service connection for a back disorder claimed as treated in 
service.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. 
Cir. 2000) (holding that the absence of medical records 
during combat conditions does not establish absence of 
disability, and suggesting that absence of medical records 
may be considered regarding the absence of disability in non-
combat circumstances); see also Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately).

Worker's compensation claim records, associated with the 
veteran's claims files in 1993, disclose that the veteran was 
seen in October 1970 by Dr. George B. Edmiston.  The veteran 
complained of back pain following an accident at his worksite 
in a coal mine.  The veteran was hospitalized for 9 days in 
October 1970.  The diagnosis assigned was acute flexion 
injury to the cervical and lumbar spine and possible lumbar 
disc injury.  The report of October 1970 radiologic 
examination discloses that the veteran's lumbar bodies were 
normal in contour, with well-maintained interspaces, normal 
lumbar curvature, and normal sacrum.  This evidence is 
unfavorable to the veteran's claim, as this evidence is 
devoid of notation of a prior chronic back disorder or prior 
surgical treatment of a back disorder, and the radiologic 
examination is devoid of any notation of evidence of a prior 
back surgery or any abnormality of the lumbar or sacral 
spine.

The workers' compensation claim records disclose that, in 
November 1970, Robert S. Wilson, M.D., conducted an 
examination for purposes of a workmen's compensation claim.  
The report of the November 1970 examination is devoid of any 
report of injury to the low back prior to October 1970, when 
the veteran was hit on top of the head at work.  As to past 
history, Dr. Wilson noted that the veteran had had "no other 
operations other than a cyst on the tail bone removed in 
1960."  Dr. Wilson's report is devoid of any notation of a 
scar in the area of the lumbar spine.  This report is 
unfavorable to the veteran's claim, as it directly conflicts 
with the veteran's later statements that he underwent a low 
back surgery, in addition to an incision and drainage of a 
pilonidal cyst, in service.

June 1971 treatment notes of James H. Wiley, M.D., reflect 
that Dr. Wiley conducted an examination for purposes of the 
veteran's workmen's compensation claim.  As to past medical 
history, Dr. Wiley recorded that the veteran had had no 
serious illnesses, but did have an injury in Korea in 1954.  
The veteran reported that he suffered a contusion of the 
"tail bone area."  Dr. Wiley noted that treatment consisted 
of x-rays, heat, and incision and drainage of "pus and 
corruption."  The veteran reported that a "Dr. Hunter" had 
treated him for a recurrence of difficulty he had experienced 
in service, and that incision and drainage of a pilonidal 
cyst was again required.  According to Dr. Wiley, the veteran 
reported that he was in good general health until an injury 
sustained in October 1970 while working in a coal mine.  Dr. 
Wiley noted that there was tenderness in the region of L5.  
Dr. Wiley stated, "There is a well healed pilonidal cyst 
scar over the lower sacral area.  He stated that there was no 
gross paravertebral spasm.  Dr. Wiley interpreted the 
radiologic examinations as showing spina bifida occulta, a 
defect in the pars interarticularis, and spondylolysis.  

This examination report is devoid of notation of a scar in 
the lumbar spine area, and the history noted directly 
conflicts with the veteran's later statements that he 
underwent a low back surgery, in addition to an incision and 
drainage of a pilonidal cyst, in service.  This clinical 
evidence is unfavorable to the veteran's claim.

By a statement submitted in September 1971, Jack W. Hunter, 
M.D., stated that he treated the veteran for acute patellar 
bursitis in October 1957, for acute otitis media in July 
1958, for acute gastroenteritis in January 1960, and for a 
pilonidal cyst requiring excision in September 1961 through 
October 1961.  The statement also noted that the veteran 
underwent radiologic examination in November 1958 for a 
chronic duodenal ulcer and in March 1959 for gastritis.  Dr. 
Hunter's statement further noted that the veteran had not 
been treated by him since 1961.  This statement is devoid of 
evidence that Dr. Hunter personally treated the veteran for a 
back disorder or examined his back and that during the period 
from October 1957 through September 1971, Dr. Hunter did not 
treat the veteran for any back disorder.  

As such, this evidence is unfavorable to the veteran's claim 
that he had recurrent back pain following service.  The Board 
also notes that this evidence conflicts with later statements 
from Dr. Hunter, and decreases the credibility and persuasive 
value of Dr. Hunter's statements that he observed the veteran 
to have a midline low back scar.

This September 1971 statement from Dr. Hunter also 
establishes that the veteran was not treated for any 
disorders other than patellar bursitis and otitis media in 
the year following his service separation.  Although the 
veteran was also evaluated by Dr. Holbrook in April 1957, no 
disorder was medically diagnosed.  This evidence establishes 
that no chronic back disorder was diagnosed during an 
applicable presumptive period following the veteran's service 
discharge. 

By a statement dated in September 1971, George B. Edmiston, 
M.D., indicated that he treated the veteran for an acute 
cerebral contusion, with contusion of the left temporo-facial 
area and laceration of the left upper lip, among other 
injuries, in September 1964.  Dr. Edmiston treated the 
veteran for an acute viral infection in January 1970 and for 
an acute flexion injury of the right cervical and lumbar 
spine in October 1970.  The report reflects that the veteran 
underwent radiologic examination for a chronic duodenal ulcer 
in 1958 and reflects that the veteran was unable to work 
after he sustained a back injury in October 1970.  

Dr. Edmiston, by a statement dated in September 1971, stated 
that the veteran had sustained a possible lumbar disc rupture 
in May 1971, and assigned a diagnosis of spondylolysis with 
bilateral pars interarticularis defect at L5-S1 with a 
superimposed sprain type injury with resultant chronic low 
back pain.  

The report of an October 1971 examination of the veteran's 
spine conducted by R. Kessel, M.D., for purposes of the 
veteran's workmen's compensation claim, is entirely devoid of 
reference to an in-service injury to the spine, history of 
surgery on the spine, or any scar in the area of the spine.  
In particular, the report reflects that the examiner found 
objective evidence of muscle spasm in the region of the 
lumbar vertebrae, among other observations.  The report is 
therefore unfavorable to the veteran's claim, since it 
appears that the examiner examined the veteran's back and 
spine, but the report is devoid of history of a back injury 
or spinal surgery and is devoid of any objective evidence 
that the veteran had a scar on his back other than a scar 
related to a pilonidal cyst.  

In November 1971, the veteran alleged entitlement to service 
connection for a back disorder with a subsequent recent 
injury.  The Board finds it significant that the veteran did 
not seek service connection for a back problem, and did not 
seek VA treatment for a back problem, until he had sustained 
intercurrent spinal injury at work.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim).  The Board finds it to be particularly significant 
that the veteran did not mention the purported injury in 
service when he gave a medical history to Dr. Holbrook 
proximate to his service in April 1957, the only documented 
instance in which the veteran stated he had back pain prior 
to the October 1970 employment injury.  

In a December 1971 statement, Dr. Edmiston indicated that the 
veteran first experienced low back pain and recurrent 
stiffness "following injury in the service."  Dr. Edmiston 
noted that, in 1957, the veteran was seen for pain in the low 
back and legs, numbness of the hands, and pain in the post-
cervical area.  Dr. Edmiston further stated that, in October 
1970, the veteran sustained an acute flexion injury and that 
the veteran first saw a physician for low back pain in 1957.  

This statement from Dr. Edmiston is unfavorable to the 
veteran's claim, since it is devoid of any evidence that the 
veteran underwent surgical treatment of a back disorder in 
service.  This statement is consistent with the evidence of 
record which reflects that the veteran did not seek medical 
treatment for back pain during the period from April 1957 
through October 1970, when the veteran sustained an 
intercurrent injury.  The Board notes that Dr. Edmiston's 
statement that the veteran had low back pain and recurrent 
stiffness "following injury in the service" appears to be 
transcription of history reported by the veteran, since the 
evidence establishes that Dr. Edmiston did not personally 
treat the veteran for a back disorder prior to the veteran's 
October 1970 coal mining accident.  

The Board notes, in particular, that some discussions of the 
December 1971 statement provided by George Edmiston, M.D., 
have interpreted Dr. Edmiston's statement as indicating that 
the veteran had recurrent low back pain following "surgery" 
in service.  However, review of the original of that 
statement, which is more legible than the duplicates 
associated with the record, reflects that Dr. Edmiston 
clearly stated that the veteran sustained an acute flexion 
injury in October 1970.  Comparison of his handwriting of the 
word "injury" referencing the October 1970 occurrence and his 
handwriting in the first paragraph of the statement 
referencing the veteran's low back pain and recurrent 
stiffness in service discloses that Dr. Edmiston used the 
word injury, not the word "surgery" with reference to the 
veteran's medical history during service.  Thus, this 
statement is unfavorable to the veteran's claim that he 
underwent back surgery during service.

On VA examination conducted in January 1972, the veteran 
related that he had injured his back in a mining accident in 
1970.  Radiologic examination revealed 5 lumbar type 
vertebrae showing minimal scoliosis and some flattening of 
lordosis, suggesting muscle spasm.  There was a 6th lumbar 
type vertebrae which was partially fused to the sacrum.  At 
L5, there was spondylolysis but no spondylolisthesis.  

The Board finds the report of this examination particularly 
persuasive evidence that there was no scar on the veteran's 
back other than the scarring related to a pilonidal cyst, as 
this report reflects findings specific to the veteran's 
spinal muscles and skin, but is devoid of notation that the 
veteran reported any back surgery other than pilonidal cyst 
excision, and is devoid of any description of a scar on the 
back.  In particular, the radiologic examinations do not 
reflect findings consistent with prior surgery on the back, 
as contrasted with radiologic findings following the 
veteran's back surgery later in 1972 and thereafter.  

The operative report from a March 1972 exploration of the 
lower back performed by Dr. Wiley reflects that the veteran 
underwent spinal fusion using bone from the left ileum and 
internal fixation with 18-gauge wire.  This report is devoid 
of any notation of a prior incision scar in the lumbar area.
 
In a February 1974 statement, Dr. Wiley noted that, after the 
veteran injured his back in October 1970, the veteran had 
undergone multiple surgeries on his back.  In an October 1977 
statement, Dr. Hunter noted that the veteran had undergone 
spinal fusions in March 1972, September 1972, and October 
1973.

At the time of private examination conducted by Ray A. 
Harron, M.D., in May 1982, the veteran reported that he 
injured his back in a jeep accident in Korea and that he had 
surgery at that time.  He reported that he was okay until 
1962, when his back incision became infected.  He worked in a 
mine, he reported, until he was injured.  This clinical 
record is unfavorable to the veteran's claim, as it reflects 
that the veteran provided a history consistent with treatment 
in service only of a pilonidal cyst, but not with any other 
back disorder or spinal surgery.

In a November 1982 medical statement, Dr. Hunter stated that 
the veteran had had problems with his low back for the past 
ten to twelve years with multiple surgical procedures 
performed by Dr. James H. Wiley.  This evidence contradicts 
other statements by the veteran, and is unfavorable to the 
claim, since it reflects that the veteran provided a history 
consistent with initial onset of back pain in 1970, which 
coincides with the date of an injury at work.  The report of 
history provided by the veteran in 1982 contradicts later 
statements by the veteran that he began to have back pain in 
service and that he had back pain continuously thereafter.

At the time of a private examination conducted in July 1987 
for purposes of a claim for Social Security Administration 
disability benefits, the examiner stated that the veteran 
reported having back pain since 1954 when he was injured 
during the Korean War.  He reported reinjury in a mining 
accident in 1970.  As the examiner did not comment on the 
etiology of the veteran's back pain or on the reported 
history, this evidence is neither favorable nor unfavorable 
to the veteran's claim.  LeShore v. Brown, 8 Vet. App. 406 
(1995) (transcription of lay history, unenhanced by any 
additional medical comment by the examiner, is not competent 
medical evidence).

A January 1989 private examination, conducted for purposes of 
a claim for Social Security Administration benefits, reflects 
that the veteran reported multiple surgeries to his lower 
back.  He reported that the first surgery occurred during the 
Korean conflict and he did not recall specifically what was 
done.  He stated that the physicians did not seem to 
understand what they were looking for.  He reported having 
"some difficulties" following that surgery but functioned and 
remained fairly active, working in the coal mines, until 1970 
when he was injured by a timber fall.  The examiner concluded 
that the veteran had an old fusion of the lumbosacral spine 
which remained "fairly solid."

In June 1989, Dr. Wiley stated that the veteran had a known 
spondylolisthesis, with bilateral pars interarticularis 
defects at L5-S1, which had required multiple surgeries to 
obtain a solid fusion.  The veteran also related that he had 
incurred injuries to his back in Korea during an air raid.  
The veteran had a scar approximately seven inches long in the 
midline in the lower back in addition to a scar in the area 
of the pilonidal cyst excision.  Dr. Wiley opined that, with 
respect to the etiology of the defects in the pars 
interarticularis, it was "quite possible" that the veteran 
could have sustained those injuries in service.  This opinion 
is too speculative in nature to be of probative value.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); see also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative).  

In a July 1989 statement, Dr. Hunter related that the veteran 
had provided a history of having injured his back in an air 
raid in Korea while in service.  This transcription of the 
history provided by the veteran is neither favorable nor 
unfavorable to the veteran's claim.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

In August 1993, the Board denied a claim of entitlement to 
service connection for postoperative residuals, laminectomy, 
L5-S1, observing that the only reference to surgery in the 
veteran's service medical records pertained to excision of a 
pilonidal cyst.  This Board decision was upheld by the Court 
in a July 1994 decision.

The evidence obtained since the Board's August 1993 decision 
consists primarily of additional private medical statements 
and the veteran's testimony, as well as the report of VA 
examination conducted in May 2002.  These items of evidence 
were sufficient to reopen the claim, since the credibility of 
the newly-submitted evidence was presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Now, however, the 
Board must assess the weight and credibility of each item of 
evidence and determine whether these items of evidence, 
together with the evidence of record, substantiate the 
veteran's claim.  

By a statement which is undated, and which the RO indicated 
was received in March 1998, but which appears to have been 
received in March 1999, Dr. Hunter wrote that he had been the 
veteran's family physician since 1957.  He indicated that the 
veteran, in 1957, had a 7-inch scar in the midline of the 
lower back as well as a scar over the area of a pilonidal 
cyst excision.  Dr. Hunter provided a medical opinion that it 
was more likely than not that the veteran sustained injuries 
resulting in a history of low back pain in Korea in an air 
raid as the veteran described.  This statement is favorable 
to the veteran's claim.  The Board notes, however, that Dr. 
Hunter provided no contemporaneous record documented at the 
time of any examination he conducted during the period from 
1957 to 1961, when the record establishes that he treated the 
veteran, which supports the statement that the veteran had 
another scar on his back in addition to a scar related to 
treatment of a pilonidal cyst.  

At his March 2000 personal hearing, the veteran testified 
that he injured his back in service in late 1954 or early 
1955.  He stated that he fell while attempting to get into a 
vehicle after a warning siren sounded for an attack.  He 
testified that he underwent surgery involving his spine at a 
field hospital in Korea.  He testified that Dr. Hunter's 
statement that he had two scars on his back in 1957, one of 
which was seven inches long and one of which was over the 
area of a pilonidal cyst excision, was evidence that he did, 
in fact, undergo spinal surgery in service.  He testified 
that Dr. Wiley told him that a part of his back was missing, 
and that Dr. Wiley stated that bone from the veteran's back 
must have been removed during the surgery in Korea.

The Board is required to address the credibility of an 
appellant's sworn testimony or provide reasons for 
discounting that testimony.  See Cuevas v. Principi, 3 Vet. 
App. 542, 547 (1992).  In this instance, the Board notes that 
nearly 50 years has passed since the veteran's service.  
Contemporaneous evidence has greater probative value than 
history later reported.  Curry v. Brown, 7 Vet. App. 59, 68 
(1994).  The contemporaneous evidence during the veteran's 
service and proximate thereto does not support the veteran's 
testimony that he underwent surgery on the spine, in addition 
to a pilonidal cyst drainage, in service.

In this case, the medical evidence associated with the claims 
file is devoid of any notation that the veteran reported an 
in-service injury to the spine until in the early 1970s, when 
he had sustained a post-service injury to the spine.  The 
veteran failed to explain why he did not provide the history 
of an in-service injury at the time of treatment proximate to 
service, or seek treatment for that back disorder prior to 
1970.  This discrepancy reduces the credibility of the 
veteran's testimony.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

The veteran testified, in essence, that he did seek treatment 
for a back disorder proximate to service.  However, the 
evidence of record establishes that, in fact, no back 
disorder was diagnosed or treated when the veteran sought 
treatment for numbness of the fingers, headache, and low back 
ache with pain under the ribs of two months' duration 
proximate to service.  This discrepancy further diminishes 
the credibility of his testimony.  Additionally, the Board 
notes that a lay statement as to medical diagnosis or 
etiology is of no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. 

As discussed above, the veteran's testimony that records 
would substantiate his claim of treatment of a disorder of 
the spine in service is not consistent with the service 
evidence of record.  The veteran's failure to provide any 
explanation for this inconsistency further detracts from his 
credibility.  In particular, the veteran testified that Dr. 
Wiley commented on the surgery in service and told him that 
part of his back was missing.  

Dr. Wiley's written report contradicts the veteran's account 
of that examination.  In particular, Dr. Wiley specifically 
noted that there was a well healed pilonidal cyst scar, and 
did not describe any other scar.  The examination report 
reflects that Dr. Wiley felt that a spina bifida occulta was 
present.  The Board notes, without reliance thereon, that a 
spina bifida is an embryologic failure of fusion of one or 
more vertebral arches, and that with spina bifida occulta, 
one of the subtypes of spina bifida, there is no protrusion 
of the spinal cord or its membrane, but there is some 
abnormality of development.  Steadman's Medical Dictionary 
1671 (27th ed. 2000).  Dr. Wiley may have informed the 
veteran of this defect, but, as the medical definition 
reflects, spinal bifida and spina bifida occulta are defects 
which are present at birth.  As noted, Dr. Wiley's written 
report conflicts with the veteran's testimony that he had two 
scars on the back prior to post-service back surgery in 1972, 
and Dr. Wiley's written report conflicts with the veteran's 
testimony as to the findings at the time of that examination.   

In a medical statement dated in April 2000 and received by 
the Board in June 2000, Dr. Hunter indicated that he and Dr. 
George Edmiston, now deceased, treated the veteran from 1957 
to 1987.  Dr. Hunter stated that, in 1957, he referred the 
veteran to Dr. Thomas Holbrook, a neurologist, because the 
veteran was complaining with low back pain.  Dr. Hunter 
stated that, at that time, the veteran "had a seven inch 
(7") scar-midline in the low back area as stated by Dr. 
James Wiley, Orthopedic Surgeon, in his letter dated 06-22-
89."  

However, as the evidence establishes that Dr. Wiley first 
treated the veteran in 1971, when more than 15 years had 
elapsed after the veteran's service discharge, Dr. Wiley's 
statement that the veteran had a 7" scar in the midline of 
the back is not of great weight or persuasive value, and Dr. 
Hunter's statement based on Dr. Wiley's statement is 
similarly of little weight.  In fact, as the Board discussed 
above, Dr. Wiley's 1989 statement is contradicted by his 1971 
report, which had stated that the veteran's only injury to 
his back in service was an injury to the tailbone.  The 1971 
report is of greater weight and credibility, and the 
contradiction between the 1971 report and the 1989 statement 
of Dr. Wiley eliminates any credibility, weight, or 
persuasive value the 1989 statement of Dr. Wiley might have.  
Similarly, the contradiction eliminates any weight or 
persuasive value Dr. Hunter's statement based on Dr. Wiley's 
statement might otherwise have.

By a remand issued in February 2001, the Board directed that 
all available clinical records of the veteran's 
hospitalization or treatment in Korea at a field hospital in 
or near the K-3 Air Strip be requested and that records of 
the Surgeon General's Office for the period of late 1954 be 
requested.  In April 2004, VA was informed that the index of 
retired records at the National Personnel Records Center did 
not list the requested clinical records for 1954.  By a 
response received in October 2004, VA was informed that no 
SGO records were created for Marine Corps personnel.  

In an undated signed statement received by VA in May 2001, 
Dr. Hunter stated:

I have been this patient's family 
physician since 1957 and at that time he 
had a 7" scar in the midline in lower 
back and a scar over the area of the 
pilonital (sic) cyst excision.

Since becoming his family physician, this 
patient has had a history of low back 
problems and it is more likely than not 
that he sustained the injuries in Korea 
in an air raid as he describes.  

Dr. Hunter provided, as support for this statement, a 
notation that the veteran's wife had been employed by Dr. 
Hunter and Dr. Edmiston as a receptionist for a number of 
years.  Bare conclusions, even those made by medical 
professionals, that are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  The Board does not agree that 
the employment of the veteran's spouse serves as a factual 
predicate to explain why the physician has rendered an 
opinion in 2000 as to medical findings and conclusions not 
documented at the time care was actually rendered more than 
40 years ago.

In an undated letter received by VA in August 2001, Dr. 
Hunter stated that, when he and Dr. George Edmiston, now 
deceased, began treating the veteran for spinal problems in 
1957, he noticed a scar on the veteran's lower back, in the 
L1-L5 area, related to previous surgery.  Dr. Hunter 
concluded that, more likely than not, the veteran sustained 
injuries to his lower back while serving in Korea.  

The RO noted, by a letter issued to Dr. Hunter in January 
2002, that the statement received in August 2001 conflicted 
with the statement Dr. Hunter had submitted in September 1971 
in which Dr. Hunter stated that he treated the veteran for 
bursitis of the knees in 1957 and that there was no treatment 
of the veteran's low back.  The letter specifically informed 
Dr. Hunter that VA was seeking "all copies of actual 
treatment records" (bold in original) for the veteran's back 
disorder from 1957 forward.  

By a letter submitted in February 2002, Dr. Hunter stated 
that he was "furious . . . that you would write me a letter 
like this and have given [the veteran] the shaft . . . for 
all these years for the injury he received in combat."  Dr. 
Hunter stated that the enclosures showed that he treated the 
veteran for a low back disorder, and that he had no other 
records.  The enclosures consisted of copies of letter 
submitted by Dr. Hunter in 1989, 2000 and 2001, Dr. 
Edmiston's medical statement dated in December 1971, Dr. 
Holbrook's May 1957 letter to Dr. Hunter, and a portion of a 
report from Robert T. Humphries, M.D., discussing the outcome 
of the veteran's March 1972 and September 1972 lumbar 
surgeries.  These documents, the Board notes, do not provide 
support through contemporaneous notes at the time of 
examination for Dr. Hunter's statement that he personally 
examined the veteran's back prior to post-service surgery in 
1972 and observed a scar other than at the site of treatment 
of a pilonidal cyst.  

On VA examination in May 2002, the examiner stated that the 
veteran was being evaluated to determine whether the scar on 
his back was due to an injury in Korea in 1954.  The veteran 
reported that he struck his tailbone and low back area 
against a Jeep.  The veteran reported that he was 
hospitalized and a back operation was performed, but he did 
not know what kind of operation was done and his medical 
records were destroyed in a fire in St. Louis in the early 
1970s.  The veteran reported that the scar was rather long 
when he got home from Korea.  The veteran reported that he 
underwent three operations on his back after sustaining a 
back injury at work in the early 1970s.  The examiner 
concluded that the scars on the veteran's back, a midline 
scar and two lateral scars, resulted from post-service 
surgery.  The examiner further stated that those incisions 
went through a previous scar that was put there in 1954, so 
most likely, the veteran had a significant scar at the time 
of his second operation.  

The examiner specifically stated, "we do not have any medical 
records of the 1954 procedure, but evidently, in my opinion, 
the Navy doctor who x-rayed [the veteran's] spine found 
spondylolisthesis and probably operated on his lumbar spine 
and did some kind of decompressive procedure."  The examiner 
noted that those scar on the veteran's back also extended 
down into the lower sacral area between the buttocks.  The 
examiner opined that this part of the scar would be the 
pilonidal cyst operation.  The phrasing of the examiner's 
opinion is phrased, using the terms "evidently," "in my 
opinion," "probably," certainly suggests that the examiner 
himself considered the opinion speculative.  See Beausoleil 
v. Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient to support a claim).

Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, it 
is clear that the examiner did not review the service medical 
records associated with the claims file in detail.  This 
failure to review the available evidence greatly diminishes 
the probative value of the conclusion.  

The Board places no credence in the opinion provided by the 
May 2002 examiner, since it is clear from the examination 
report that the physician believed that there were additional 
service medical records which had been lost, and relied on 
the veteran's account as to his medical treatment in service.  
A medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  

Conclusion

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board has set forth the pertinent entries in the 
veteran's service medical records, and has discussed more 
than 30 of the most relevant post-service medical evidence in 
detail.  The Board finds that the service medical records and 
more than 20 of the 30 most pertinent items of post-service 
evidence are unfavorable to the claim, for the reasons set 
forth in the discussion of those items.  

While there is some favorable evidence, most of the favorable 
evidence, such as the veteran's testimony, recounts events 
far removed in time from the date the evidence is offered, 
and thus is of diminished weight and persuasive value.  Other 
evidence which appears to be favorable is contradicted by 
evidence proximate to the veteran's service.  Some evidence 
which appears to be favorable, such as the opinion rendered 
by the examiner who conducted the VA examination in May 2002, 
is greatly diminished in weight and persuasive value because 
the opinion is based in part on the veteran's report that he 
had a midline scar on his back, which he reported was 
attributable to a spinal surgery in service, prior to any 
post-service back surgery.  However, the preponderance of the 
credible and persuasive evidence establishes that the veteran 
did not undergo a spinal surgery in service, so the opinion 
based on that report is of little weight or probative value.

In his September 2002 statement, the veteran wrote that he 
wished to "set the record straight," and provided 
information that he was "operated on in Korea at the K-3 
airstrip in late [19]54 - early [19]55."  No records of 
surgical treatment of a spinal disorder have been located.  
The veteran contends that these records are missing.

The Board concludes that the preponderance of the credible, 
persuasive evidence of record reflects that the veteran 
underwent incision and drainage of a pilonidal cyst in 
service in April 1955, and that he was treated for 
intermittent numbness of the fingers, headaches, and low 
backache with pain under the right ribs in 1957, However 
there were no further difficulties with the veteran's back 
until 1970, when he was injured in a mining accident.  As a 
result of that accident, surgical intervention was required.

The service medical records conflict with the veteran's 
testimony and statements that he underwent back surgery in 
late 1954 or early 1955 and conflict with the veteran's 
contention that the records of that surgical procedure are 
missing.  

The Board notes the July 2005 contention of the veteran's 
representative that the veteran's only back injury occurred 
while he was in service.  The Board notes that this 
contention is clearly in conflict with the preponderance of 
the evidence of record, which reflects that the veteran 
suffered an injury at work in October 1970.  The record is 
replete with documentation that the veteran received workers' 
compensation benefits for the October 1970 injury to his 
back.

The Board also notes the contention of the veteran's 
representative in the July 2005 statement that medical 
records which might support the veteran's claim have been 
destroyed or lost.  As discussed above, the Board finds that 
the preponderance of the evidence contained in the service 
medical records, when examined in detail, conflicts with the 
veteran's contention that additional service medical records 
have been lost or destroyed.  The Board finds that it is 
unlikely that service medical records have been lost or 
destroyed.  The preponderance of the evidence is against a 
finding that the veteran's claim is in equipoise or should be 
granted on the basis that service medical records pertinent 
to a lumbar spine surgery in service have been lost or 
destroyed.

Finally, the Board notes the veteran's contention that the 
Board's continued denial of the claim for service connection 
for a low back disorder is based simply on repetition of 
previous VA discussions and descriptions of the evidence of 
record.  On the contrary, this decision of the Board is based 
on a page-by-page review of the claims files, with special 
attention to detailed review of the service medical records.  
As part of this review, the undersigned has reviewed the 
prior decisions in this case, without relying on those 
decisions for the discussion of the evidence, facts found or 
determination of credibility or persuasiveness of any item of 
evidence.

The Board concludes that the preponderance of the credible, 
persuasive evidence of record is against a finding that the 
veteran had a chronic back disorder within an applicable 
presumptive period following service.  The Board concludes 
that the preponderance of the credible, persuasive medical 
evidence is against a finding that the veteran incurred a 
chronic back disorder in service or as a result of service.  
It follows that the preponderance of the evidence is against 
a finding that a back disorder which was incurred in service 
aggravated or increased the severity of a back injury 
incurred in October 1970.  The veteran's claim of entitlement 
to service connection for a back disorder is not 
substantiated under any possible theory of entitlement, and 
the claim must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


